TEMPLE, J.
I concur in the views expressed by the chief justice, except as to that part of the opinion in which certain rulings made by the trial court are declared erroneous.
1. The first has regard to the time when the property is to be valued. The statute declares that the right to the property shall be deemed to accrue at the date of the summons, “and its actual value at that date shall be the measure of the compensation.”
*648The chief justice concedes that ordinarily market value is the true measure and the only practical test of the actual value, still, “in the case where discoveries made after the issuance of summons demonstrate that the actual intrinsic value of the land, at that date, was greater than its market value—in other words, when it appears that market value is no criterion of actual value—those discoveries should he taken into consideration.” Such discoveries are claimed in this case. (Code Civ. Proc., sec. 1249.)
It is said if a gold mine worth millions of dollars had been discovered in this land the day after summons was issued, the city could take the land by paying its value for agricultural purposes.
The supposition is an impossible one. A gold mine of the known actual value of millions could not be so discovered. The phrase “actual value” is here used in opposition to the phrase “market value.” It is difficult to give any meaning to it when so used, but in regard to a gold mine it must have reference to the amount which could be taken out of it over and above the cost of extraction. This could not be known until the mine was worked out, and therefore whenever it was valued necessarily the value could not be the actual intrinsic value, as defined, but would-necessarily be its market value. So the proposed value only changes the statutory date at which the right of the city is deemed to accrue, and when the value is to be estimated. It is contended that the right must be deemed to have accrued and the valuation be made after other elements of value have been discovered.
The phrase “actual value” is sometimes used in contradistinction to market value to indicate that property is valued too high to make it a good investment. If the market value of the land was one hundred dollars per acre, it would not be permissible to show that the real or actual value was less and that the market value was inflated. The owner could get the market value and less would not make him whole. The government can take private property for its uses at any time conditioned only that the public shall compensate the owner, that it shall pay what it is worth when taken. This value must be the market or exchange value, for there can be no other. Value, which *649determines the price at which the owner must sell, must be the exchange or market value, and actual value means actual market value.
2. It is said the paramount right of the city to the water of the river does not extend to water required for residents in that part of the city which is not within the boundaries of the pueblo, and that the court erred in charging the jury, in substance, that all riparian rights were subordinate to the right of the inhabitants of the present and future city to the use of water for all domestic and municipal purposes.
It is argued that the city has succeeded to the rights of the old pueblo, and its rights cannot exceed the rights of the pueblo itself. If so, I do not see how the city can take water even for that portion of the city which is within the ancient boundaries, for uses which were not only unknown to the inhabitants of the pueblo, but which, owing to the plan of the settlement, could not have been thought of as possible uses.' Eelatively only a small portion of the territory was devoted to building lots. Provision was made for agricultural and pastoral pursuits, and large portions of the territory were laid out in montes, wood lots, dehesas,- commons for cattle, ejidos, places for threshing grain, and recreation, and many other tracts were kept for the community. But this was a plan for a primitive villege, to aid and encourage the settlement of the country. The sites for pueblos were carefully chosen in pursuance of the royal regulations of Spain, whose policy was that the government should determine where towns and cities should be built. Unquestionably it was contemplated and hoped that at least some of them would so prosper as to outgrow the simple form of the rural village. It is in the nature of things that this might happen, and when it did, and the communal lands were required for house lots, wc must presume that under Mexican or Spanish rule they could be so converted, and that when the population increased so as to overflow the limits of the pueblo that such extension could be legally accomplished. Had this happened under Mexican rule, can it be doubted that the right vested in the pueblo would have been construed to be for the benefit of the population, however great the increase would be ?
I cannot see why the interpretation of the original grant *650'should be more narrow than of a title acquired by condemnation. If the city should now in this proceeding purchase the riparian rights for the use of the city, must it do so again whenever its present limits may be enlarged ?
Suppose in 1850 the little city then existing had condemned for its use all riparian rights, and had no other right to the water. The extent of a talcing by condemnation is always limited to the necessity which justifies it. That which is not used still belongs to the owner. The title to water would not be acquired, but only the use, and as against the riparian owners, in such a case, the city could not have taken water not needed by the city and its inhabitants. In 1850 the city contained only a small population, and its corporate limits were less even than the pueblo limit. In the supposed case could the landowners now contend that the larger city could not, under the right acquired in the condemnation proceedings, supply the inhabitants of the additional territory? As to such a claim I think there would be but one opinion, and that would be that in the condemnation proceedings all possibilities as to the future growth and requirements of the city were taken into consideration. ‘
3. I have never been able to see anything in the objections to the outfall sewer. It seems to me if the city cannot maintain this, it cannot be a city at all and retain- the water rights of the pueblo.
4. The last matter of difference relates to water used in the ponds and artificial lakes. The real objection to this seems to be that it looks like extravagance or waste. We feel that where water is so precious it should not be used for mere matters of taste and fancy, while those who need it for useful purposes go without.
In the forum of morals this may be so, but the needs of a city are understood to include such uses as well as for the supply of absolute necessities. It would be intolerable to invest in outside authority a right to superintend and limit such uses. While, therefore, I am not prepared to say that the discretion of the municipal authorities could not under any circumstances be interfered with, I do not see how we can do so here. It is clearly a municipal use which is familiar in municipal history.
The judgment and order are affirmed.
*651McFarland, J., Henshaw, J., Garoutte, J., and Harrison, J., concurred.
¡Rehearing denied.